Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 1 of 11
  	

                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA


                                  CASE NO.: _______________________


      WENDELL LOCKE,

                     Plaintiff,

      v.

      ELIZABETH M. WARREN, as Clerk of
      Courts for the United States District
      Court for the Middle District of Florida,

                Defendant.
      ________________________________/


                                               COMPLAINT


              Plaintiff, WENDELL LOCKE (“Locke”), files suit against Defendant, ELIZABETH

  M. WARREN, as Clerk of Courts for the United States District Court for the Middle District

  of Florida (the “Clerk’s Office”), and states:

           1. This is an action to enforce the common law right of access to judicial records and

              documents.1

           2. This Court has jurisdiction, as district courts have “original jurisdiction of all civil

              actions arising under the Constitution, laws, or treaties of the United States.”2



  1
    See Comm’s, Ala. Dep’t of Corr. v. Advance Local Media, LLC, 2019 U.S. App. LEXIS
  7840, at *7 (11th Cir. March 18, 2019)(“It is clear that the courts of this country recognize
  a general right to inspect and copy public records and documents, including judicial
  records and documents.”).	
  2
    See U.S.C. § 1331; see also Smith v. United States District Court Officers, 203 F.3d
  440, 441 (7th Cir. 2000)(“[T]here is a federal common law right to access to federal judicial

                                      LOCKE LAW, P.A.	                                              1	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 2 of 11
  	

      3. The Southern District of Florida is the proper venue, as “[a] civil action in which a

         defendant is an officer or employee of the United States or any agency thereof

         acting in his official capacity or under color of legal authority, or an agency of the

         United States, or the United States, may . . . be brought in any judicial district in

         which . . . (C) the plaintiff resides if no real property is involved in the action.”3

         Locke resides in Broward County, Florida, which is in the Southern District of

         Florida.

                                     RELEVANT FACTS

      4. At the time Locke filed his appearance in the case of J. Pearl Bussey-Morice v.

         Patrick Kennedy et al., Case No. 6:11-CV-970-ORL-36-GJK, which was a civil

         rights case pending in the United States District Court for the Middle District of

         Florida (the “Bussey-Morice Civil Rights Case”), District Judge Charlene Edwards

         Honeywell (“Judge Honeywell”) was presiding over the case.

      5. Final Judgment was entered on January 8, 2015. After Final Judgment was

         entered in the case – that is, on January 21, 2015, the Clerk’s Office unilaterally

         reassigned the case from Judge Honeywell to District Judge Carlos E. Mendoza

         (“Judge Mendoza”) to preside over the case in direct violation of Local Rule 1.03,

         which expressly provides that “[n]either the Clerk nor any member of his staff shall

         have any power or discretion in determining the judge to whom any case is

         assigned” and that “[t]he judge to whom any case is assigned may, at any time,




  records which can be enforced by means of an ordinary suit under 28 U.S.C. sec. 1331 .
  . . .).”	
  3
    	See 28 U.S.C. § 1391(e)(1).	


                                LOCKE LAW, P.A.	                                             2	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 3 of 11
  	

         reassign the case to any other consenting judge for any limited purpose or for all

         further purposes.” See M.D. FLA. L.R. 1.03(b), (d).4

      6. Locke called the Clerk’s Office to inquire about how the case had been reassigned

         when Judge Honeywell had not entered an Order directing the Clerk to reassign

         the case. Ms. Susana from the Clerk’s Office told Locke that an operations

         manager actually made the case transfer from Judge Honeywell to Judge

         Mendoza.

      7. Within minutes of completing that call with Ms. Susana, Locke received a call from

         Ms. Darleen, Judge Mendoza’s clerk, offering to answer the undersigned’s

         questions concerning the reassignment. Ms. Darleen told Locke that there was a

         Standing Order concerning the reassignment of cases from Judge Honeywell to

         Judge Mendoza, but retracted that explanation when Locke requested a copy of

         that Standing Order.



  4
   	A district judge reassigning a pending case via court order from themselves to a second
  consenting district judge is a normal occurrence in the Middle District and is consistent
  with 28 U.S.C. § 137 and Local Rule 1.03. See e.g. Premier Inpatient Partners, LLC v.
  Aetna Health & Life Ins. Co., 2018 U.S. Dist. LEXIS 126503, at *1-2 (M.D. Fla. July 30,
  2018)(reassigned from Judge Hernandez Covington to Judge Mary Scrivens); see also
  Rockferry v. Evergreen Media Holdings, LLC, 2017 U.S. Dist. LEXIS 220377, at *3-4
  (M.D. Fla. December 13, 2017)(reassigned from Judge Steele to visiting Judge Paul A.
  Magnuson); see also Bait Production Pty Ltd. v. Doe, 2013 U.S. Dist. LEXIS 298337, at
  *1 (M.D. Fla. January 25, 2013)(reassigned from Judge Hernandez Covington to “their
  original District Judge and Magistrate Judge”). see also United States ex rel. Kaimowitz
  v. Ansley, 2006 WL 485109, at *6 (M.D. Fla. February 23, 2006)(reassigned from Judge
  Moore to one of the Jacksonville judges, either active or senior, for further proceedings);
  See United States v. Sotolongo, 6:13-cr-99-Orl-18KRS, DE 35; see also Anderson v.
  Techtronics Indust. North America, Inc., 6:13-cv-1571-Orl-40TBS, DE 64, 67 (reassigned
  from Judge Mendoza); see also Carson v. Heli-Tech, Inc., 2003 U.S. Dist. LEXIS 25944,
  at *1-2 (M.D. Fla. September 25, 2003)(reassigned from Judge Steele to Judge Corrigan).
  Judge Mendoza has even followed the normal practice of reassigning cases in the Middle
  District consistent with 28 U.S.C. § 137 and Local Rule 1.03. See Dimattina v. Westgate
  Resorts, Ltd., 2017 U.S. Dist. LEXIS 54136, at *1 (M.D. Fla. April 10, 2017).	

                                LOCKE LAW, P.A.	                                           3	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 4 of 11
  	

      8. Ms. Darleen then told Locke that the case was reassigned from Judge Honeywell

         to Judge Mendoza based on an e-mail from then-Chief Judge Anny Conway

         concerning a new policy. Locke requested a copy of that e-mail, and was advised

         that it would not be produced.

      9. On April 4, 2018, Locke sent a written request for access to judicial records to the

         Clerk’s Office requesting the following:

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes of then Chief Judge Anne C. Conway in
           2014;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes of then Chief Judge Anne C. Conway in
           2015;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes by then Chief Judge Anne C. Conway in
           2014 concerning assignment and/or reassignment of cases to or from
           Judge Charlene Edwards Honeywell;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes by then Chief Judge Anne C. Conway in
           2015 concerning assignment and/or reassignment of cases to or from
           Judge Charlene Edwards Honeywell;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes by then Chief Judge Anne C. Conway in
           2014 concerning assignment and/or reassignment of cases to or from
           Judge Carlos E. Mendoza;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes by then Chief Judge Anne C. Conway in
           2015 concerning assignment and/or reassignment of cases to or from
           Judge Carlos E. Mendoza;

         Ø Any and all e-mails, correspondence and records concerning the case
           reassignment of case number 6:11-cv-970-Orl-41GJK to Judge Carlos
           E. Mendoza; and




                               LOCKE LAW, P.A.	                                            4	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 5 of 11
  	

         Ø Any and all e-mail, correspondence, assignments and records from
           Judge Charlene Edwards Honeywell to Judge Carlos E. Mendoza
           concerning case number 6:11-cv-970-Orl-41GJK.

            See Exhibit 1.

      10. The Clerk’s Office failed to respond to Locke’s April 4, 2018, written request for

         access to judicial records.

      11. Instead, the Clerk’s Office knowingly and intentionally mischaracterized Locke’s

         April 4, 2018, written request for access to judicial records as a motion to disqualify.

      12. Unbeknownst to the plaintiff and her counsel, including Locke, on April 18, 2019,

         the Clerk’s Office electronically filed Locke’s April 4, 2018, written request for

         access to judicial records as a motion to disqualify Judge Mendoza in the Bussey-

         Morice Civil Rights Case. See Exhibit 2.




      13. This mischaracterization of Locke’s April 4, 2018, written request for access to

         judicial records directed to the Clerk’s Office as a motion to disqualify and

         subsequent electronic filing by the Clerk’s Office in the Bussey-Morice Civil Rights

         Case is tantamount to the commission of wire fraud by the Clerk’s Office in violation

         of 18 U.S.C. § 1343.

      14. Judge Mendoza further perpetuated the Clerk’s Office’s knowing and intentional

         mischaracterization of Locke’s April 4, 2018, written request for access to judicial

         records by making a ruling as if a motion had actually been filed in the Bussey-

         Morice Civil Rights Case.

      15. Specifically, Judge Mendoza entered an Order mischaracterizing Locke’s April 4,

         2018, written request for access to judicial records as a motion to disqualify and in


                                LOCKE LAW, P.A.	                                               5	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 6 of 11
  	

         that Order, Judge Mendoza denied disqualification even though Locke never

         moved for disqualification; Judge Mendoza further completely ignored Locke’s

         request for access to judicial records.

                                                I.

                     LOCKE’S CLAIM FOR COMMON LAW RIGHT OF
                   ACCESS TO JUDICIAL RECORDS AND DOCUMENTS

      16. Locke re-alleges and incorporates by reference paragraphs 1 through 15 above as

         if fully set forth herein.

      17. “It is clear that the courts of this country recognize a general right to inspect and

         copy public records and documents, including judicial records and documents.”5

      18. “The right of access to judicial records is beyond dispute.”6

      19. “The common-law right of access to judicial proceedings, an essential component

         of our system of justice, is instrumental in securing the integrity of the process.”7

      20. “The media and public presumptively have a right to access judicial records.”8


  5
    	See Comm’r, Ala. Dep’t of Corr. v. Advance Local Media, LLC, 2019 U.S. App. LEXIS
  7840, at *7 (11th Cir. March 18, 2019).	
  6
    	 See Glenmede Trust Co. v. Thompson, 56 F.3d 476, 487 (3d Cir. 1995); see also
  Leucadia, Inc. v. Applied Extrusion Technologies, Inc., 998 F.2d 157, 161 (3d Cir.
  1993)(“The common law right of public access to judicial documents is said to predate
  the Constitution.”); see also Nixon v. Warner Communications, Inc., 435 U.S. 589, 587-
  88 (1978)(“It is clear that the courts of this country recognize a general right to inspect
  and copy public records and documents, including judicial records and documents. In
  contrast to the English practice, . . . American decisions generally do not condition
  enforcement of this right on a proprietary interest in the document or upon a need for it
  as evidence in a lawsuit. The interest necessary to support the issuance of a writ
  compelling access has been found, for example, in the citizen’s desire to keep a watchful
  eye on the workings of public agencies, . . . and in a newspaper publisher's intention to
  publish information concerning the operation of government.”).	
  7
    	See Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.
  2001).	
  8
    	See Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.
  2001).	

                                  LOCKE LAW, P.A.	                                               6	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 7 of 11
  	

      21. “The common law right of access to judicial records ‘establish[es] a general

         presumption that criminal and civil actions should be conducted publicly’ and

         'includes the right to inspect and copy public records and documents.’ It is ‘an

         essential component of our system of justice' and 'is instrumental in securing the

         integrity of the process.’”9

      22. “[M]aterials submitted by litigants—whether or not they are formally filed with the

         district court—that are ‘integral to the judicial resolution of the merits’ in any action

         taken by that court are subject to the common law right of access and the

         necessary balancing of interests that the right entails.”10

      23. The Eleventh Circuit has never held that “filing is required in order to turn a

         document into a judicial record—especially when that document may help a court

         to resolve the merits of an action.”11

      24. Locke does not need access to the judicial records for an illegitimate purpose as

         to promote public scandal or gain unfair commercial advance.

      25. Right of Access to judicial records is likely to promote public understanding of the

         reassignment of the case in a manner inconsistent with Local Rule 1.03 which, in

         turn, would have a direct impact in assessing whether Judge Mendoza had

         exclusive jurisdiction over the Bussey-Morice Civil Rights Case.




  9
   	 See FTC v. AbbVie Prods., LLC, 713 F.3D 54, 62 (11th Cir. 2013)(quoting Chicago
  Tribune, 263 F.3d at 1311).	
  10
     	See Comm’r, Ala. Dep’t of Corr. v. Advance Local Media, LLC, 2019 U.S. App. LEXIS
  7840, at *10 (11th Cir. March 18, 2019)(quoting AbbVie Prods., 713 F.3d at 64).	
  11
     	See Comm’r, Ala. Dep’t of Corr. v. Advance Local Media, LLC, 2019 U.S. App. LEXIS
  7840, at *10-11 (11th Cir. March 18, 2019).	

                                LOCKE LAW, P.A.	                                                7	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 8 of 11
  	

         WHEREFORE, Locke respectfully requests that this Court enter judgment in his

  favor and against the Clerk’s Office, permitting Locke to gain access to the following

  judicial records and documents sought by Locke’s April 4, 2018, written request to access

  judicial records:

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes of then Chief Judge Anne C. Conway in
           2014;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes of then Chief Judge Anne C. Conway in
           2015;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes by then Chief Judge Anne C. Conway in
           2014 concerning assignment and/or reassignment of cases to or from
           Judge Charlene Edwards Honeywell;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes by then Chief Judge Anne C. Conway in
           2015 concerning assignment and/or reassignment of cases to or from
           Judge Charlene Edwards Honeywell;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes by then Chief Judge Anne C. Conway in
           2014 concerning assignment and/or reassignment of cases to or from
           Judge Carlos E. Mendoza;

         Ø Any and all e-mails, correspondence and records from the Clerk
           regarding any policy changes by then Chief Judge Anne C. Conway in
           2015 concerning assignment and/or reassignment of cases to or from
           Judge Carlos E. Mendoza;

         Ø Any and all e-mails, correspondence and records concerning the case
           reassignment of case number 6:11-cv-970-Orl-41GJK to Judge Carlos
           E. Mendoza; and

         Ø Any and all e-mail, correspondence, assignments and records from
           Judge Charlene Edwards Honeywell to Judge Carlos E. Mendoza
           concerning case number 6:11-cv-970-Orl-41GJK.




                              LOCKE LAW, P.A.	                                           8	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 9 of 11
  	

                                               II.

                                DECLARATORY RELIEF CLAIM

      26. Locke re-alleges and incorporates by reference paragraphs 1 through 15 above as

         if fully set forth herein.

      27. Pursuant to 28 U.S.C. § 2201, “any court of the United States, upon the filing of an

         appropriate pleading, may declare the rights and other legal relations of any

         interested party seeking such declaration, whether or not further relief is or could

         be sought. Any such declaration shall have the force and effect of a final judgment

         or decree and shall be reviewable as such.”

      28. Pursuant to 28 U.S.C. § 2202, “[f]urther necessary or proper relief based on a

         declaratory judgment or decree may be granted, after reasonable notice and

         hearing, against any adverse party whose rights have been determined by such

         judgment.”

      29. An actual controversy exists between the parties, as Locke has requested access

         to judicial records and documents, and the Clerk’s Office has refused to respond

         to said request.

      30. An actual controversy further exists between the parties, as on April 4, 2018, Locke

         sent a written request for access to judicial records to the Clerk’s Office, and the

         Clerk’s Office mischaracterized Locke’s April 4, 2018, written request for access

         to judicial records directed to the Clerk’s Office as a motion to disqualify Judge

         Mendoza and subsequently filed it in the Bussey-Morice Civil Rights Case.




                                  LOCKE LAW, P.A.	                                          9	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 10 of 11
  	

        WHEREFORE, Locke requests that this Court enter Final Judgment:

        (1) declaring that Locke has a right to access the following judicial records and

  documents sought in Locke’s April 4, 2018, written request:

        Ø Any and all e-mails, correspondence and records from the Clerk
          regarding any policy changes of then Chief Judge Anne C. Conway in
          2014;

        Ø Any and all e-mails, correspondence and records from the Clerk
          regarding any policy changes of then Chief Judge Anne C. Conway in
          2015;

        Ø Any and all e-mails, correspondence and records from the Clerk
          regarding any policy changes by then Chief Judge Anne C. Conway in
          2014 concerning assignment and/or reassignment of cases to or from
          Judge Charlene Edwards Honeywell;

        Ø Any and all e-mails, correspondence and records from the Clerk
          regarding any policy changes by then Chief Judge Anne C. Conway in
          2015 concerning assignment and/or reassignment of cases to or from
          Judge Charlene Edwards Honeywell;

        Ø Any and all e-mails, correspondence and records from the Clerk
          regarding any policy changes by then Chief Judge Anne C. Conway in
          2014 concerning assignment and/or reassignment of cases to or from
          Judge Carlos E. Mendoza;

        Ø Any and all e-mails, correspondence and records from the Clerk
          regarding any policy changes by then Chief Judge Anne C. Conway in
          2015 concerning assignment and/or reassignment of cases to or from
          Judge Carlos E. Mendoza;

        Ø Any and all e-mails, correspondence and records concerning the case
          reassignment of case number 6:11-cv-970-Orl-41GJK to Judge Carlos
          E. Mendoza; and

        Ø Any and all e-mail, correspondence, assignments and records from
          Judge Charlene Edwards Honeywell to Judge Carlos E. Mendoza
          concerning case number 6:11-cv-970-Orl-41GJK; and




                              LOCKE LAW, P.A.	                                        10	
Case 0:19-cv-61056-RKA Document 1 Entered on FLSD Docket 04/25/2019 Page 11 of 11
  	

         (2) declaring that the Clerk’s Office’s April 18, 2018, filing of Locke’s April 4, 2018,

  written request for access to judicial records and documents was not a motion to disqualify

  Judge Mendoza and should not have been filed by the Clerk’s Office; and

         (3) entering any and all additional Orders necessary to compel the Clerk’s Office’s

  compliance with this Court’s declaration that Locke is entitled to the requested judicial

  records and documents.



                                                     /s
  Dated: April 25, 2019.                             ________________________________
                                                     Wendell T. Locke, For the Firm
                                                     Florida Bar No. 119260
                                                     wendell@lockefirm.com

                                                     LOCKE LAW, P.A.
                                                     8201 Peters Road
                                                     Suite 1000
                                                     Plantation, Florida 33324
                                                     954.382.8858 telephone
                                                     954.827.0998 facsimile
                                                     www.lockefirm.com
                                                     ATTORNEYS FOR LOCKE




                                LOCKE LAW, P.A.	                                              11	
